DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 17, 22, 27-28 & 30-32 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Claim Objections
Claims 17, 22, 27-28 & 30-32 are objected to because of the following informalities: 
A) In Claim 17, line 32, “human body” should read “a human body”
B) In Claim 17, line 40, “partition wall” should read “the partition wall”
C) In Claim 17, line 41, “the same height and width as the height” should read “a same height and width as a height”
D) In Claim 22, line 12, “a cation discharge electrode” should read “a single cation discharge electrode” for consistency with the language through the rest of the claim.
E) In Claim 22, line 20, “a partition wall” should read “the partition wall”
F) In Claim 22, line 20, “an air-conditioning” should read “the air-conditioning”
G) In Claim 22, line 22, “passage,” should read “passage of the passages,”
H) In Claim 22, line 25, “the discharge electrodes” should read “the plurality of anion discharge electrodes”
I) In Claim 22, line 27, “a single” should read “the single”
J) Claims 27-28 & 30-32 are also objected to due to their dependency on Claim 22.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 & 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A) The term “the second anion discharge electrodes arranged in the second passage” in Claim 17, lines 37-38 directly conflicts with the embodiment claimed in claim 1 with the cation discharge electrode being placed in an opposite passage to the anion, rather than in between the passages. There is no embodiment in the disclosure having both the cation electrode in a single passage with two anions electrodes in opposite passages. Therefore, this language constitutes new matter and must be deleted from the claims.

B) Similarly, claims 27-28 are directed toward an embodiment with the cation being placed in one of the passages, while Claim 22 is directed toward the embodiment with the cation interposed between the passages. There is no embodiment in the disclosure having both the cation electrode both interposed between but somehow also within only one passage. Therefore, this language constitutes new matter and must be deleted from the claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 22, 27-28 & 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “large” in claim 17, lines 31 & 36 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the term large is construed to be relatively large compared to the need shape and the second passage airflow, respectively.

B) The term “excellent” in claim  17, line 32 is a relative term which renders the claim indefinite. The term “excellent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, “excellent” has been construed to deleted.

C) The terms “the first anion discharge electrode” and “the second anion discharge electrode” in Claim 17, lines 35-39 render the claim indefinite because it is not clear what the scope of the claim is given that the language is combining two mutually exclusive embodiments. For the purposes of examination, the Examiner has construed lines 35-39 to be consistent with the first embodiment claimed in Claim 17 such that there is only one anion discharge electrode.

D) Claim 22 recites the limitation "the temperature doors" in line 22.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the temperature doors” have been construed to be a plurality of temperature doors.

	E) Claims 27-28 & 30-32 are also rejected due to their dependency on Claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR101315801 B1 to Yoon in view of Applicant’s Admitted Prior Art (AAPA) shown in Figures 1-2 and further in view of US Patent Publication Number 2010/0175391 A1 to Jee.

A) As per Claim 17, Yoon teaches a vehicular air conditioning system (Yoon: Figure 2), comprising: 
an air-conditioning case having a plurality of passages divided by a partition wall (Yoon: Figure 2, partition wall 60 dividing into two passages); and 
an ion generator (Yoon: Figure 2, Item 80) configured to emit anions and cations into the passages, 
wherein the ion generator includes a plurality of discharge electrodes (Yoon: Figure 4, Items 82 & 83) installed to extend into the passages of the air-conditioning case and configured to emit anions and cations into the passages, and 
the partition wall of the air-conditioning case includes a communication portion (Yoon: Figure 4, portion of Item 65 from Item 10 up to the height of Items 82a & 83a) configured to bring the passages into communication with each other so that the discharge electrodes installed in the passages face each other in the same space, and 
wherein the passages of the air-conditioning case include a first passage and a second passage, the discharge electrodes include one anion discharge electrode extending into one of the first passage and the second passage of the air-conditioning case and one cation discharge electrode extending into the other of the first passage and the second passage (Yoon: best shown in Figure 5), and 
the communication portion of the partition wall is configured to bring the first passage and the second passage into communication with each other so that the anion discharge electrode and the cation discharge electrode in the first passage and the second passage face each other in the same space (Yoon: best shown in Figures 4-5), and

wherein the communication portion is formed by cutting partition wall of the air-conditioning case, and has the same height and width as the height and width of each of the discharge electrodes (Yoon: Figure 4, portion of Item 65 from Item 10 up to the height of Items 82a & 83a).
Yoon does not explicitly teach that the first passage of the air-conditioning case is configured to mainly introduce outdoor air and formed above the second passage, the second passage is configured to mainly introduce indoor air and formed below the first passage, 
the anion discharge electrode of the ion generator is arranged in the first passage for mainly introducing the outdoor air, and the cation discharge electrode is arranged in the second passage for mainly introducing the indoor air, and wherein a flow rate of the outdoor air introduced into the first passage is larger than the flow rate of the indoor air introduced into the second passage,
wherein the anion discharge electrode of the ion generator is a brush shape having a large number of ion-emitting tip portions so as to maximize generation of anions which are harmless to human body and excellent in germicidal ability, and the cation discharge electrode is a needle shape having a single ion-emitting tip portion so as to minimize generation of cations which are harmful to human body.
However, AAPA teaches that the first passage of the air-conditioning case is configured to mainly introduce outdoor air and formed above the second passage, the second passage is configured to mainly introduce indoor air and formed below the first passage, 
the anion discharge electrode of the ion generator is arranged in the first passage for mainly introducing the outdoor air, and the cation discharge electrode is arranged in the second passage for mainly introducing the indoor air, and wherein a flow rate of the outdoor air introduced into the first passage is larger than the flow rate of the indoor air introduced into the second passage (AAPA: Figures 1-2, labeled Prior Art have identical structure to claimed language).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yoon by having the passages configured as claimed with the relative ratio of airflows, as taught by AAPA, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Yoon with these aforementioned teachings of AAPA since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the passage configuration of AAPA for the passage configuration of Yoon. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Yoon in view of AAPA does not explicitly teach that the anion discharge electrode of the ion generator is a brush shape having a large number of ion-emitting tip portions so as to maximize generation of anions which are harmless to human body and excellent in germicidal ability, and the cation discharge electrode is a needle shape having a single ion-emitting tip portion so as to minimize generation of cations which are harmful to human body.
However, Kim teaches the anion discharge electrode of the ion generator is a brush shape (Kim: Figure 4, item 52) having a large number of ion-emitting tip portions so as to maximize generation of anions which are harmless to human body and excellent in germicidal ability, and the cation discharge electrode is a needle shape (Kim: Figure 4, Item 54) having a single ion-emitting tip portion so as to minimize generation of cations which are harmful to human body.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Yoon in view of AAPA by making the anion a brush and the cation the needle, as taught by Kim, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Yoon in view of AAPA with these aforementioned teachings of Kim since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the shape pairing of Kim for the shape pairing of Yoon in view of AAPA. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Allowable Subject Matter
Claim 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 30-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
A) Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762